EXHIBIT 10.1
 
Agreement to Convert Debt into Equity
 
 
This Agreement to Convert Debt into Equity (“Agreement”) is made as of July 15,
2013, by and between Equisource Hotel Fund I, LLP, a Nevada Limited Liability
Partnership (the “Company”) and Equisource Management, LLC, a Nevada Limited
Liability Company  and General Partner of the Company (“General Partner” and
collectively with the Company, the “Parties”).
 
 WHEREAS, General Partner has previously agreed to convert an outstanding debt
of $10,000 owed to it by the Company (the “Debt”), into additional Paid In
Capital into the General Partner Interest with the General Partner continuing to
be the only holder of such interests in accordance with the Company’s Limited
Liability Partnership Agreement (“General Partner Interest”);
 
NOW THEREFORE, in consideration of the covenants and agreements hereafter set
forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
 1.           Conversion of the Debt into the General Partner Interest.  The
General Partner hereby agree that  the Debt shall be converted into an
additional Paid In Capital of 100% of the General Partner Interest already owned
by the General Partner and to be recorded as an equity interest on the financial
statements of the Company.  After the conversion, the Debt shall no longer be
outstanding and extinguished in its entirety.
 
2.           Representations, Warranties and Covenants by General
Partner.  General Partner hereby makes the following representations,
warranties, and covenants as to the transactions contemplated by this Agreement
as of the date of this Agreement and as of the date of the increase of paid in
capital and equity interest.
 
a.           Andrew Jolley, a manager of Equisource Management, LLC, has the
power and authority to execute and deliver this Agreement, and to consummate the
transactions contemplated hereby and thereby.
 
3.           Representations, Warranties and Covenants by the Company.  The
Company hereby makes the following representations, warranties, and covenants as
to the transactions contemplated by this Agreement as of the date of this
Agreement and as of the date of the increase equity interest as booked on the
Company’s financial statements.
 
a.           The Company is a limited liability partnership, validly existing
and in good standing under the laws of the State of Nevada, with full power and
authority to execute and deliver this Agreement, and to consummate the
transactions contemplated hereby and thereby.
 
 
1

--------------------------------------------------------------------------------

 
 
4.           Further Assurances.  Each of the Parties shall use its reasonable
commercial efforts to proceed promptly with the transactions contemplated herein
and to execute such further documents and other papers and perform such further
acts as may be reasonably required or desirable to carry out the provisions of
this Agreement and to consummate the transactions contemplated herein.
 
5.           Miscellaneous.  This Agreement may be executed in any number of
facsimile counterparts, all of which shall be but a single original.  This
Agreement will be binding upon and inure to the benefit of the Parties hereto
and their respective successors and assigns.  The Parties shall execute and
deliver from time to time hereafter, upon written request, all such further
documents and instruments and shall do and perform all such acts as may be
reasonably necessary to give full effect to the intent of this Agreement.
 
6.           Governing Law.  This Agreement and all actions arising out of or in
connection with it shall be governed by and construed in accordance with the
laws of the State of Nevada, without regard to the conflicts of law provisions
of the State of Nevada, or of any other state.
 
IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the date
first set forth above.
 
 
As to the General Partner:
 
/s/ Andrew Jolley                          
Andrew Jolley, Manager of
Equisource Management, LLC
General Partner
 
As to the Company:
 
/s/ Andrew Jolley                           
Andrew Jolley, Manager of
Equisource Management, LLC
General Partner
 
 
 2

--------------------------------------------------------------------------------

 